Citation Nr: 0122152	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  99-22 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for VA benefits.  


REPRESENTATION

Appellant represented by:	Horacio A. Villarete


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 determination of the 
Manila VARO, which found the appellant had no recognized 
military service with the Armed Forces of the United States 
and was not eligible for VA benefits.  He responded with an 
August 1999 notice of disagreement, and was afforded an 
October 1999 statement of the case.  He then filed a November 
1999 substantive appeal, perfecting his appeal of this issue.  

The appellant was afforded a personal hearing before RO 
personnel in January 1999, and before the undersigned member 
of the Board, sitting at the RO, in June 2001.  


FINDING OF FACT

The appellant has not submitted sufficient evidence of 
qualifying active military service which would make him 
eligible for VA benefits.  


CONCLUSION OF LAW

The appellant is not a veteran for purposes of entitlement to 
VA benefits.  38 U.S.C.A. §§ 101(2), 107 (West 1991); 
38 C.F.R. §§ 3.1(d), 3.8, 3.203 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The appellant filed a claim in April 1988 for VA benefits.  
He also filed a personal affidavit stating that he was 
employed at Fort Mills, Corregidor, in the Philippines until 
December 1941.  He was then inducted into the U.S. Army and 
assigned to Battery C, 92nd Regiment, Coastal Artillery, 
Philippine Scouts in which he served until his unit 
surrendered to the Japanese in May 1942 and was sent to a 
prisoner of war camp.  He was released from captivity in 
August 1942, at which time he returned home to support his 
family.  Because he never returned to U.S. military control 
after his release, he was never given official discharge 
papers, according to his statement.  

The appellant also submitted a joint affidavit signed by J.V. 
and G.A.T., both of whom stated they served in the 92nd 
Regiment alongside the appellant in 1941-42.  The appellant 
later submitted copies of J.V.'s service discharge documents, 
verifying that J.V. was a veteran.  

The RO requested available service records from the National 
Personnel Records Center (NPRC) and in January 1989 was 
informed by NPRC that no such records concerning the 
appellant were available.  Unit rolls and rosters from 
Battery C, 92nd Regiment, Coastal Artillery, for the time 
period December 1941 to March 1942 were checked, and the 
appellant's name was not found.  A second search by the NPRC 
was undertaken in July 1999, and it again certified that the 
appellant had no service in the Philippine Scouts, the 
Philippine Commonwealth Army, or the recognized guerillas in 
the service of United States Armed Forces.  

The appellant testified on his own behalf at a personal 
hearing at the RO in January 1999.  He testified that he 
served in the Regular Philippine Scouts during the Second 
World War, and was captured and held as a prisoner of war by 
the Japanese.  Therefore, he should be awarded eligibility 
for veterans' benefits.  

In an August 1999 decision, the RO determined the appellant 
did not have appropriate military service as would qualify 
him for VA benefits.  

The appellant testified at a personal hearing before a member 
of the Board sitting at the RO in June 2001.  He stated that 
he served as part of the Philippine Scouts in 1941, and 
served until 1945.  He currently seeks benefits based on this 
military service.  

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The new law and 
implementing regulations apply to all claims filed on or 
after the date of the law's enactment, as well as to claims 
filed before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)); VAOPGCPREC 11-2000 
(2000).  

In this case, the RO has not yet had an opportunity to 
consider the claim on appeal in light of the above-noted 
changes in the law and regulations.  Nonetheless, the Board 
determines that the law and regulations do not preclude the 
Board from proceeding to an adjudication of the appellant's 
claims without first remanding them to the RO, as the 
requirements of the new provisions have essentially been 
satisfied.  In this regard, the Board notes that by virtue of 
the October 1999 statement of the case and December 2000 and 
April 2001 supplemental statements of the case, the appellant 
and his representative have been advised of the laws and 
regulations governing the claim, and, hence, have been given 
notice of the information and evidence necessary to 
substantiate the claim.  Moreover, all pertinent evidence has 
been obtained and associated with the claims file.  
Furthermore, as the appellant has not identified any 
additional relevant evidence that has not been requested or 
obtained, there is no indication that there is any 
outstanding evidence that is necessary for adjudication of 
the issues on appeal.  Hence, adjudication of the issue on 
appeal, without remand to the RO for initial consideration 
under the new law and regulations, poses no risk of prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The claim is ready to be considered on the 
merits.

The appellant seeks recognition as a veteran in order to 
qualify for appropriate VA benefits.  A claimant seeking VA 
benefits must first establish by a preponderance of the 
evidence that he has attained the status of veteran.  See 
Laruan v. West, 11 Vet. App. 80, 85 (1998); see also Aguilar 
v. Derwinski, 2 Vet. App. 21, 23 (1991); Grottveit v. Brown, 
5 Vet. App. 91 (1993).  The term "veteran" is defined as a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 1991); 38 C.F.R. § 3.1(d) (2000).  Service in the 
Regular Philippine Scouts, specified service as a Philippine 
Scout in the Regular Army or in the Commonwealth Army of the 
Philippines, and certain guerrilla service is included for 
compensation benefits.  38 C.F.R. § 3.8 (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces." Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, service department findings are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  

In a claim for compensation submitted in April 1988, the 
appellant alleged that he served with the 92nd Regiment of 
the Philippine Scouts from December 1941 to March 1942.  In 
support of his claim, the appellant was only able to offer 
his own affidavit attesting to his service, and the joint 
affidavit of two persons who reportedly served with the 
appellant.  However, as is noted above, this evidence, in and 
of itself, is insufficient to establish his status as a 
veteran.  See Duro, 2 Vet. App. at 532.  The RO attempted to 
verify the appellant's service dates; however, the NPRC 
responded in January 1989 and again in July 1999 that the 
appellant's name could not be found in the unit rolls and 
rosters of that unit.  The NPRC had no records verifying the 
appellant's service in the Philippine Scouts, the Philippine 
Commonwealth Army, or the recognized guerillas in the service 
of United States Armed Forces.  Based on this lack of 
evidence, the RO denied the appellant's claim.  

Inasmuch as the service department's verification, or lack 
thereof, of the appellant's service is binding on VA and 
there is no valid evidence of service under 38 C.F.R. 
§ 3.203, the Board must conclude that the appellant has not 
established that he is a veteran for purposes of entitlement 
to VA benefits.  Therefore, the appellant's claim for 
entitlement to VA benefits must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Because the appellant is not found to be a veteran as defined 
by pertinent VA laws and regulations, basic eligibility for 
VA benefits is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 

